PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Lento Medical Inc.
Application No. 17/150,174
Filed: 15 Jan 2021
For: CONDYLAR ASYMMETRY KNEE PROSTHESIS

:
:
:	DECISION ON PETITION
:
:
:
This decision is in response to the petition to withdraw the holding of abandonment filed June 7, 2022 under 37 CFR 1.181.

The application became abandoned  May 17, 2022 for failure to timely submit a proper reply to the Notice of Allowance and Issue Fee Due (Notice) mailed February 15, 2022. The Notice set a three-month statutory period of time for reply. Notice of Abandonment was mailed May 31, 2022. The instant petition to withdraw the holding of abandonment under 37 CFR 1.181 was filed June 7, 2022. Prior to a decision on the merits of the instant petition under 37 CFR 1.181, a petition to revive under 37 CFR 1.137(a) was filed June 8, 2022. The petition to revive under 37 CFR 1.137(a) was granted June 8, 2022.

In view of the revival of the application under 37 CFR 1.137(a), the instant petition to withdraw the holding of abandonment under 37 CFR 1.181 is dismissed as moot.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions